 


110 HR 1718 IH: Foreign Language Education Expansion Act
U.S. House of Representatives
2007-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1718 
IN THE HOUSE OF REPRESENTATIVES 
 
March 27, 2007 
Mr. Moore of Kansas (for himself, Mr. Hastings of Florida, Ms. Hirono, Mr. Holt, Mr. McCaul of Texas, Mr. Reyes, Mr. Shays, and Mr. Wexler) introduced the following bill; which was referred to the Committee on Education and Labor 
 
A BILL 
To provide additional student loan forgiveness to teachers of foreign languages. 
 
 
1.Short titleThis Act may be cited as the Foreign Language Education Expansion Act. 
2.Additional loan forgiveness for teachers of foreign languages 
(a)FFEL LoansSection 428J(c)(3)(A)(ii) of the Higher Education Act of 1965 (20 U.S.C. 1078–10(c)(3)(A)(ii)) is amended by striking mathematics or science and inserting mathematics, science, or a foreign language. 
(b)Direct LoansSection 460(c)(3)(A)(ii) of such Act (20 U.S.C. 1087j(c)(3)(A)(ii)) is amended by striking mathematics or science and inserting mathematics, science, or a foreign language. 
(c)New Borrower EligibilityAn individual who is a teacher of a foreign language shall not qualify under the amendments made by this section unless such individual is a new borrower (as such term is defined in section 103 of the Higher Education Act of 1965 (20 U.S.C. 1003)) on or after October 1, 2001. 
 
